Citation Nr: 1612867	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from March 1950 to January 1971.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for the cause of the Veteran's death.  

In January 2015, the Board remanded this appeal for further development.  

In November 2015, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in December 2015.  In January 2016, the appellant and her representative were properly provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the appellant or her representative.  


FINDINGS OF FACT

1.  The Veteran died in October 2010.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to an acute myocardial infarction and coronary artery disease, with significant contributing conditions of congestive heart failure and respiratory failure.  

2.  The medical evidence shows that the Veteran's asthma, which is a disability of service origin, materially hastened his death from cardiorespiratory arrest due to an acute myocardial infarction and coronary artery disease.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The appellant contends that the Veteran's asthma contributed to his death.  She specifically maintains that the Veteran should have been service-connected for asthma and that such disorder contributed to his death from cardiorespiratory arrest due to an acute myocardial infarction and coronary artery disease, with significant contributing conditions of congestive heart failure and respiratory failure.  

The Veteran's service treatment records dated in October 1950 state that he had had asthma since childhood, but that beginning in September 1950, i.e., approximately six months after service, since arriving in Philadelphia, the Veteran had seven asthma attacks in an eight-week span, which required two hospitalizations, the first of which extended from September 25 to October 9, 1950.  The Veteran was subsequently found unfit for military duty and discharged due to the condition, which was diagnosed as "asthma, perennial."   Because the evidence does not clearly and unmistakably show that the disability was not aggravated by service, the Veteran's asthma is a disability of service origin and must be considered as a service-connected disability for purposes of this inquiry.  

The Veteran died in October 2010.  The death certificate lists the immediate cause of death as cardiorespiratory arrest due to an acute myocardial infarction and coronary artery disease, with significant contributing conditions of congestive heart failure and respiratory failure.  

In light of the evidence of record, the Board requested a Veterans VHA opinion and the VHA opinion was obtained in December 2015.  The VHA physician discussed the Veteran's medical history in some detail.  The physician indicated that asthma or chronic obstructive pulmonary disease (COPD) could be an acute trigger for decompensated heart failure or cardiomyopathy, but that there was little documentation to support that such was an issue in the Veteran's case.  The physician also indicated that there could be substantial overlap between COPD and other respiratory disorders, including asthma.  It was noted that the distinction between the two was difficult to make.  The physician indicated that it was safe to report that the Veteran's tobacco history, and perhaps chemical exposure, accelerated the loss off lung function over time.  

The physician further maintained that the Veteran's underlying respiratory disease put him at higher risk for hospitalization and death.  The physician stated that due to the overlap between asthma and COPD, and the likely consequences of cigarette smoking, it was difficult to specifically state that the Veteran's initial asthma diagnosis was a major contributor to his demise.  It was noted that the Veteran had other co-morbidities that likely contributed as well, including diabetes, hypertension, alcoholism, and obesity.  

As discussed above, the Board has found that the Veteran's asthma is a disability of service origin and must be considered as a service-connected disability for purposes of this inquiry.  The VHA physician specifically indicated that Veteran's underlying respiratory disease put him at higher risk for hospitalization and death.  The VHA physician also reported that asthma or COPD could be an acute trigger for decompensated heart failure or cardiomyopathy.  The VHA physician further stated that substantial overlap between COPD and other respiratory disorders, including asthma, and that the distinction between the two was difficult to make.  The Board observes that although the VA physician indicated that it was difficult to specifically state that the Veteran's initial asthma diagnosis was a major contributor to his demise, he appears to clearly indicate that the Veteran's asthma, at least in part, contributed to, and/or hastened, his death.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise with respect to the question of whether the Veteran's service-connected asthma caused or contributed to his death.  Accordingly, service connection is warranted for the cause of the Veteran's death.  







ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


